Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 05/31/2022 has been considered.
	 
Allowable Subject Matter
Claims 4-6, 10-12, 15 objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the double patenting rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 7 and 13 also objected as being dependent on an objected claim. 

Prior arts of reference fail to teach:
4. “ wherein the one or more processors is configured to:
control the flexible display to display a lock screen on the exposed area of the flexible display in the folded state,
detect a touch interaction on the exposed area to unlock the lock screen, and
control the flexible display to display the second user interface on the exposed area based on the touch interaction.”

5. “ wherein the first user interface is a first user interface to unlock a lock screen of the user terminal device and the second user interface is a second user interface to unlock the lock screen of the user terminal device, and
wherein the one or more processors is configured to, in response to the flexible display being unfolded from the folded state to the unfolded state, control the flexible display to display the first user interface to unlock the lock screen of the user terminal device.”

6. “ wherein the first user interface is a first user interface of a telephone application and the second user interface is a second user interface of the telephone application,
wherein the one or more processors is configured to, in response to receiving a telephone call while the flexible display is in the folded state, control the flexible display to display the second user interface of the telephone application on the exposed area.”

10. “displaying a lock screen on the exposed area of the flexible display in the folded state; detecting a touch interaction on the exposed area to unlock the lock screen; and
displaying a home screen including a clock on the exposed area based on the touch interaction.”

	11. “wherein the first user interface is a first user interface to unlock a lock screen of the user terminal device and the second user interface is a second user interface to unlock the lock screen of the user terminal device, and
wherein the method further comprises, in response to the flexible display being unfolded from the folded state to the unfolded state, displaying the first user interface to unlock the lock screen of the user terminal device.”

	12. “wherein the first user interface is a first user interface of a telephone application and the second user interface is a second user interface of the telephone application, and
wherein the method further comprises, in response to receiving a telephone call while the flexible display is in the folded state, displaying the second user interface of the telephone application on the exposed area.”

15. “while the second user interface of the application is displayed on the exposed area, in response to the flexible display being unfolded from the folded state to the unfolded state, control the flexible display to display the first user interface of the application.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (2011/0241998) “McKinney” in view of Dahl et al. (2011/0216064) “Dahl”.

As of claim 1, McKinney teaches 
A user terminal device comprising:
a flexible display ([0016] Figs.1A-2C);
a [hinge] configured to asymmetrically fold together the flexible display into a folded state in which an exposed area that is a portion of the flexible display is viewable (Figs. 2B, 3A-4 teach a flexible display that exposes an area that is a portion of the flexible display); and
one or more processors ([0030], [0036], 602 Fig.6) configured to:
control the flexible display to display a first user interface [of an application] on the flexible display in an unfolded state in which the flexible display is unfolded ([0030], [0031] The display controller 602 is a combination of electronics and code that sends signals to generate images on the flexible display screen 110, thus it would be obvious to one ordinary skill in the art that the generated images to be a user interfaces that can be displayed in an unfolded state like Figs. 1A-1C); and
control the flexible display to display a second user interface [of an application] which is different from the first user interface on the exposed area of the flexible display in the folded state ([0030], [0031] teach the display controller 602 is a combination of electronics and code that sends signals to generate images on the flexible display screen 110, thus it would be obvious to one ordinary skill in the art that the generated images, which can be different images, to be other user interfaces that can be displayed in a folded state on the exposed area of the flexible display like Figs. 2B, 3A-4 wherein).

However, in an obvious various Mckinney teaches pivot points 120, 122 Fig.1C which have the same function as a hinge where the housing portions 104, 106, 108 rotate relative to one another.

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date  of the claimed invention to modify the teaching of McKinney from pivot points to hinge as illustrated above to achieve the same features in response to asymmetrically fold together the flexible display, in order to rotatably coupled to each other (see [0017]).

	MaKinney fails to teach wherein said 
[…display a first user interface] of an application. 

Dahl teaches wherein said
[…display a first user interface] of an application ([0088], [0092], Fig.4, Fig.31 teach display of user interface in different physical configurations, see [0092] “For example, the electronic device 101 may be configured to execute an application at a single display 102, 104, or 106, in one physical configuration, and to execute the application across all three displays 102, 104, and 106 in a different physical configuration”)

	Therefore, it would be obvious to one ordinary skill in the art before the effective filing date  of the claimed invention to combine McKenney apparatus with the teaching of Dahl as shown above, because the multiple configurable user interfaces allow the electronic device 101 to be used as multiple types of devices depending on how the electronic device 101 is folded or configured (see [0092]).

As of claim 2, McKinney teaches wherein said further comprising:
a cover disposed on a rear side of the flexible display (104, 106, 108 Figs. 1A-1C),	wherein in the unfolded state the cover forms a rear side of the user terminal device (104, 106, 108 Figs. 1A-1C are located at rear side of the user terminal device) and the flexible display is a front side of the user terminal device (110 Figs. 1a, 1B are located at a front side of the user terminal device), and
wherein in the folded state the cover forms the rear side of the user terminal device ([0020], 104, 106, 108 Figs. 2B, 2C are located at rear side of the user terminal device 118 ) and a portion of the front side of the user terminal device that does not cover the exposed area (110 Figs. 1a, 1B are located at a front side of the user terminal device that does not cover the exposed area 118).

As of claim 3, McKinney teaches wherein said the exposed area is smaller than a half of a size of the flexible display (see Fig.2B).

As of claim 8, claim 8 is rejected the same as claim 1. Only claim 8 is a method claim.

As of claim 9, claim 9 is rejected the same as claim 3. Only claim 9 is a method claim.

As of claim 14, Dahl teaches wherein said
wherein the one or more processors (810 Fig.8) is configured to control the flexible display to display the second user interface based on an event corresponding to the application occurring while the flexible display is in the folded state (2702 Fig.27, 3106 Fig.31 are user interface of an application displayed while on folded state).  

As of claim 16, McKinney teaches 
A user terminal device comprising:
a flexible display ([0016] Figs.1A-2C);
a [hinge] configured to asymmetrically fold together the flexible display into a folded state in which an exposed area that is a portion of the flexible display is viewable (Figs. 2B, 3A-4 teach a flexible display that exposes an area that is a portion of the flexible display); and
one or more processors ([0030], [0036], 602 Fig.6) configured to:
control the flexible display to display a first user interface on the flexible display in an unfolded state in which the flexible display is unfolded ([0030], [0031] The display controller 602 is a combination of electronics and code that sends signals to generate images on the flexible display screen 110, thus it would be obvious to one ordinary skill in the art that the generated images to be a user interfaces that can be displayed in an unfolded state like Figs. 1A-1C); and
control the flexible display to display a second user interface which [includes a clock] and is different from the first user interface on the exposed area of the flexible display in the folded state ([0030], [0031] teach the display controller 602 is a combination of electronics and code that sends signals to generate images on the flexible display screen 110, thus it would be obvious to one ordinary skill in the art that the generated images, which can be different images, to be other user interfaces that can be displayed in a folded state on the exposed area of the flexible display like Figs. 2B, 3A-4 wherein).
However, in an obvious various Mckinney teaches pivot points 120, 122 Fig.1C which have the same function as a hinge where the housing portions 104, 106, 108 rotate relative to one another.

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date  of the claimed invention to modify the teaching of McKinney from pivot points to hinge as illustrated above to achieve the same features in response to asymmetrically fold together the flexible display, in order to rotatably coupled to each other (see [0017]).

	MaKinney fails to teach wherein said 
[a second user interface which] includes a clock.

Dahl teaches wherein said
[a second user interface which] includes a clock ([0087], [0088], Fig.4 teach displaying clock interfaces on an exposed area as in 106 Fig.4. See [0088]  while the display surface 106 of the third panel 106 may display one or more controls typical of a travel clock, such as an alarm set control, a volume control, a radio station tuning control, or other controls (not shown)”). 

	Therefore, it would be obvious to one ordinary skill in the art before the effective filing date  of the claimed invention to combine McKenney apparatus with the teaching of Dahl as shown above, so user can be able to check the time while the device is on a travel configuration. 

Response to Arguments
Applicant’s arguments with respect to claim(s)1-16 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for all teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628